             Case 3:17-cv-06028-BHS Document 19 Filed 01/07/19 Page 1 of 15




 1                                                  THE HON. BENJAMIN H. SETTLE
 2   Robert Spajic
     bspajic@gordon-polscer.com
 3   Gordon & Polscer, L.L.C.
     9755 S.W. Barnes Rd. Suite 650
 4   Portland, OR 97225
     Tel: (503)242-2922
 5
     Attorneys for Defendant
 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8
                                      TACOMA DIVISION
 9

10                                           ) Case No. C17-6028BHS
     BRANDON AUSTIN,
                                             )
11                                           )
                         Plaintiff,
                                             ) RESPONSE TO PLAINTIFF’S MOTION
12                                           ) FOR DISCOVERY RELATED
             v.
                                             ) SANCTIONS
13                                           )
     HARBOR FREIGHT TOOLS USA, INC. a
14                                           ) NOTED FOR: JANUARY 11, 2019
     foreign corporation; JOHN DOES 1-5,
                                             )
15                                           )
     Defendants.
                                             )
16

17

18

19

20

21

22

23

24

25

26

     RESPONSE TO PLAINTIFF’S MOTION FOR                          GORDON & POLSCER, L.L.C.
     DISCOVERY RELATED SANCTIONS (C17-                         9755 S.W. Barnes Rd. Suite 650
                                                                          Portland, OR 97225
     6028BHS) - 1                                                 Telephone: (503) 242-2922
              Case 3:17-cv-06028-BHS Document 19 Filed 01/07/19 Page 2 of 15



            Plaintiff moves the court to sanction Harbor Freight Tools USA, Inc. (hereinafter “Harbor
 1

 2   Freight”) for the timely production of an expert report that disagreed with Plaintiff’s own expert

 3   report and for Harbor Freight's alleged failure to produce documents that Plaintiff did not

 4   request. Harbor Freight produced documents based on the requests made and defined by the
 5   Plaintiff, specifically documents regarding torch SKU 91033. Because there is no violation of
 6
     the discovery rules, the Court should deny Plaintiff’s Motion.
 7

 8                                            I.     ISSUE

 9          Did Harbor Freight fail to provide information or identify a witness as required by

10   Rule 26 (a) or (e) and if so, was that failure substantially justified or harmless? No. Harbor

11   Freight provided the requested information regarding torch SKU 91033, other relevant

12   information and timely identified its expert witness as required by Rule 26(a) or (e).

13                               II.      EVIDENCE RELIED UPON

14          This motion relies upon the Declaration of Robert Spajic, the Declaration of Casper

15   Wypych, the court docket and the prior pleadings filed with the court in this case.

16                                     III.   RELEVANT FACTS

17          Plaintiff claims that Harbor Freight is liable for injuries he alleges were caused by a

18   torch, manufactured by a non-party, he allegedly purchased from Amazon.com. Spajic Dec.

19   ¶ 3 and Wypych Dec. ¶3. Plaintiff alleged he purchased “a Greenwoodtm Propane Torch –

20   Item 61589 or 91033.” ECF 1, ¶ 4.1. Plaintiff alleges, and has the burden of proving, that

21   the torch he purchased and used was designed, assembled, manufactured, or sold by Harbor

22   Freight or was marketed under a trade name or brand name of the Harbor Freight, therefore

23   he must prove the identity of the torch. ECF 1, paragraphs 5.2 and 5.10, Bostwick v. Ballard

24   Marine, Inc.,127 Wn. App. 762 (2005), Celotex Corp. v. Catrett, 477 U.S. 317, 319-320, 106

25   S. Ct. 2548 (1986).

26

     RESPONSE TO PLAINTIFF’S MOTION FOR                                        GORDON & POLSCER, L.L.C.
     DISCOVERY RELATED SANCTIONS (C17-                                       9755 S.W. Barnes Rd. Suite 650
                                                                                        Portland, OR 97225
     6028BHS) - 2                                                               Telephone: (503) 242-2922
                Case 3:17-cv-06028-BHS Document 19 Filed 01/07/19 Page 3 of 15




 1          Harbor Freight’s first notice of this claim was the filing of the lawsuit. Spajic Dec.

 2   ¶4. Because Plaintiff did not purchase the torch from Harbor Freight, Harbor Freight had no

 3   basis to know which model of torch was involved. Wypych Dec. ¶2. Harbor Freight did not

 4   create the invoice or listing Plaintiff appears to have relied on to identify the torch. Wypych

 5   Dec. ¶4. Plaintiff retained the torch since the alleged incident, and there is no evidence it was

 6   ever possessed by Harbor Freight before or after the alleged incident. Spajic Dec. ¶5.

 7          Both parties provided initial disclosures on March 19, 2018. Spajic Dec. ¶7. Harbor

 8   Freight indicated that the relevant documents included an insurance policy and “Non-

 9   privileged documents relating to the selection, safety, and distribution of its relevant

10   products.” Spajic Dec. Ex. 1. Plaintiff did not object to this disclosure and did not confer with

11   defense counsel regarding any claim that this disclosure was incomplete. Spajic Dec. ¶ 10.

12          Plaintiff’s motion indicates that Harbor Freight has failed to supplement its initial

13   disclosure with responsive materials. Though none of the documents produced have been

14   noted as initial disclosure supplements, Harbor Freight has produced the documents it

15   currently believes will be used to support its claims or defenses. Spajic Dec. ¶ 22.

16          Plaintiff’s Interrogatories and Requests for Production defined “the Product” as

17   follows:
                    15.     The term “the product” as used in these interrogatories
18          shall mean the product which caused injury or damage to the Plaintiff as
19          alleged in Plaintiff’s pleadings or as referred to in Interrogatory No. 1 set
            forth below.
20
     Spajic Dec. Ex. 2. Interrogatory No. 1 stated the following:
21
                    INTERROGATORY NO. 1: Did the defendant, or any agent or
22          employee of the defendant design, manufacture, assemble, package, sell,
            distribute, advertise, install, service, prepare, maintain, or in any way
23          handle the product, as defined above, a description of which is as follows:
            (a)     Name: Propane Torch
24
            (b)     SKU: 91033
25          (c)     Brand: Greenwoodtm
            (d)     Shipping Weight: 2.95 lb.
26          (e)     Fuel Type: Liquid propane

     RESPONSE TO PLAINTIFF’S MOTION FOR                                         GORDON & POLSCER, L.L.C.
     DISCOVERY RELATED SANCTIONS (C17-                                        9755 S.W. Barnes Rd. Suite 650
                                                                                         Portland, OR 97225
     6028BHS) - 3                                                                Telephone: (503) 242-2922
              Case 3:17-cv-06028-BHS Document 19 Filed 01/07/19 Page 4 of 15



            (f)     Color: Blue handle with a black hose
 1          (g)     Hose: Chuan Hseng CHH0251 5/16” L.P./Nat Gas Hose 350 PSIG
 2                  MAX W.P. CAN 1-8.3/UL 21 4Q/16
     Spajic Dec. Ex. 2. Harbor Freight’s response to these interrogatories and requests for
 3
     production were as follows:
 4
                   “Harbor Freight objects to Plaintiff’s definition of the ‘product’ on
 5          grounds that the definition includes a legal conclusion (that the product
            caused injury or damage to Plaintiff) and presumes that Harbor Freight is
 6          responsible for the design, manufacture, assembly, sale and various other
            processes that resulted in introduction of the actual product into the stream
 7          of commerce. Harbor Freight also objects to the word ‘handle’ as
            ambiguous in a commercial retail setting. [attorney signature omitted].
 8
            Subject to and without waiver of the objections, neither Harbor Freight nor
 9          any Harbor Freight agent or employee, designed, manufactured,
            assembled or packaged Greenwood Propane Torch SKU 91033 (the
10          “Torch”). . . “

11          Spajic Dec. Ex. 3. Harbor Freight responded to the remaining interrogatories and
12   requests for production, with the understanding that the “Torch” was the model expressly defined
13
     by Plaintiff as SKU 91033. Spajic Dec. ¶ 15. Plaintiff did not object to Harbor Freight’s
14
     objections or confer on a motion to compel production of documents other than those produced
15
     or defined. Spajic Dec. ¶16. Plaintiff did not clarify his definition of “the product” as different
16
     than what Harbor Freight indicated was the subject of its responses, namely the torch defined in
17

18   Interrogatory No. 1, with SKU 91033.

19          At the destructive testing, neither Plaintiff nor Plaintiff’s expert requested an exemplar

20   torch. Spajic Dec. ¶ 18. Neither Plaintiff nor Plaintiff’s expert objected to the lack of a second
21
     exemplar torch at the testing or indicated that the testing could not go forward without a second
22
     exemplar or an exemplar of the SKU 61589 model or the SKU 91033 model. Spajic Dec. ¶ 18.
23
            Plaintiff’s Second Interrogatories and Requests for Production contained the following
24
     definition and request:
25

26                 REQUEST FOR PRODUCTION NO. 7: Plaintiff Brandon
            Austin was injured while using a Greenwood Propane Torch (SKU
     RESPONSE TO PLAINTIFF’S MOTION FOR                                        GORDON & POLSCER, L.L.C.
     DISCOVERY RELATED SANCTIONS (C17-                                       9755 S.W. Barnes Rd. Suite 650
                                                                                        Portland, OR 97225
     6028BHS) - 4                                                               Telephone: (503) 242-2922
              Case 3:17-cv-06028-BHS Document 19 Filed 01/07/19 Page 5 of 15



             91033). The subject torch was packaged as a “kit” that included a hose
 1           that attached to a propane tank. Writing on the hose read, “Chuan Hseng
 2           CHH0251 5/16” L.P./NAT GAS HOSE 350PSIG MAX.”
                      Please produce ten (10) similar hoses labeled “Chuan Hseng
 3           CHH0251 5/16” L.P./NAT GAS HOSE 350PSIG MAX.” that Harbor
             Freight Tools sells as part of the “kit” included with its Greenwood
 4           Propane Torch (SKU 91033) product.
 5           Spajic Dec. Ex. 4. This request indicates Plaintiff has identified the involved torch as
 6
     91033. Harbor Freight responded and produced 10 hoses with the described labeling, even
 7
     though those hoses were packaged with the SKU 61589 torch, not the 91033 torch. Spajic Dec.¶
 8
     21.
 9
             Harbor Freight supplemented discovery regarding the SKU 61589 model torch on
10

11   December 20, 2018, after it became clear Plaintiff’s counsel either thought he had already

12   requested that information or was requesting it after Harbor Freight’s expert opinion was

13   disclosed. Spajic Dec. ¶ 21.
14
                                           IV.     ARGUMENT
15
             A.      Harbor Freight Disclosed Its Expert Report Within The Time Provided
16
     By The Court
17
             FRCP 26(a)(2)(D) requires the disclosure of the identity of an expert and a written
18
     report of that expert, "at the times and in the sequence that the court orders" or"[a]bsent a
19
     stipulation or a court order” “at least 90 days before the date set for trial.” The Expert
20
     Witness Disclosure/Reports date was set for December 7, 2018. ECF 13. Rebuttal reports
21
     were set as due on January 4, 2019. ECF 13. The discovery cut off was set as February 14,
22
     2019. ECF 13. This provided more than two months between the initial expert disclosures
23
     and the discovery cutoff date.
24
             Plaintiff cites no case or rule which requires the disclosure of expert opinions prior to
25
     the date that the court orders. Moreover, “[FRCP] 26(b)(3)(A) and (B) protect
26

     RESPONSE TO PLAINTIFF’S MOTION FOR                                            GORDON & POLSCER, L.L.C.
     DISCOVERY RELATED SANCTIONS (C17-                                           9755 S.W. Barnes Rd. Suite 650
                                                                                            Portland, OR 97225
     6028BHS) - 5                                                                   Telephone: (503) 242-2922
                 Case 3:17-cv-06028-BHS Document 19 Filed 01/07/19 Page 6 of 15




 1   communications between the party’s attorney and any witness required to provide a report

 2   under Rule 26(a)(2)(B), regardless of the form of the communications, except to the extent

 3   that the communications” relate to compensation, identify facts provided by the attorney to

 4   the expert, or identify assumptions provided by the attorney to the expert. FRCP

 5   26(b)(4)(C). Opinion work product of counsel developed through communications with the

 6   expert is not discoverable, and the expert’s opinion is discoverable pursuant to the framework

 7   of discovery including expert disclosure deadlines, but not before. Republic of Ecuador v.

 8   Mackay, 742 F.3d 860, 865, 870 (9th Cir. 2014), Strauss v. Credit Lyonnais, S.A., 242 F.R.D.

 9   199, 234 (2007).

10           Plaintiff’s motion contends that Harbor Freight had a duty to disclose the conclusions

11   of its experts about matters of dispute in the case prior to the expert disclosure deadline. The

12   law imposes no such obligation. The identity of the torch purchased by Plaintiff was an issue

13   of potential fact dispute in this case. Plaintiff acknowledged as much when he pleaded that

14   the involved torch was “Item 61589 or 91033” in paragraph 4.1 of his Complaint. ECF 1.

15   Harbor Freight confirmed that fact question and potential dispute when it requested a product

16   identification examination. Spajic Dec. ¶6. Other than the examination and subsequent

17   expert opinion, Harbor Freight had no way to identify the torch. Wypych Dec. ¶2. Harbor

18   Freight was not in possession of the torch after the alleged incident. Spajic Dec. ¶ 6. Harbor

19   Freight did not sell the torch, and therefore did not create the invoice or product website that

20   Plaintiff relied on in identifying the torch 1. Wypych Dec. ¶ 4. Plaintiff was aware that there

21   were multiple potential identities of the torch and in fact put that issue in its initial pleading.

22   Eventually, Plaintiff identified the documents he wanted in his First and Second Request for

23   Production as related to SKU 91033.

24
             1
25              Amazon.com may have mislabeled the torch, but there are no facts to support a claim that this
     was a deceptive action by Harbor Freight. Harbor Freight did not sell the product on Amazon.com, and
26   does not distribute products via Amazon.com. Harbor Freight had no record of the sale of this product to
     Plaintiff. Wypych Dec. ¶ 2 and 4.
     RESPONSE TO PLAINTIFF’S MOTION FOR                                           GORDON & POLSCER, L.L.C.
     DISCOVERY RELATED SANCTIONS (C17-                                          9755 S.W. Barnes Rd. Suite 650
                                                                                           Portland, OR 97225
     6028BHS) - 6                                                                  Telephone: (503) 242-2922
              Case 3:17-cv-06028-BHS Document 19 Filed 01/07/19 Page 7 of 15




 1          It is not unusual for opposing party’s experts to reach opposite conclusions regarding

 2   matters at issue in litigation. However, the discovery rules do not require a party to disclose

 3   its expert opinion early to “correct” a “wrong” opinion it suspects the opposing expert may

 4   have formed. Harbor Freight was not certain of Plaintiff’s opinion of the identity of the torch

 5   until December 7, 2018 when the expert report was disclosed. Spajic Dec. ¶17 Such

 6   disclosure by Plaintiff and by Harbor Freight was timely.

 7          Because FRCP 26(a)(2) was not violated, and the complete expert opinion was

 8   disclosed within the time set by the court, there is no basis for sanctions under FRCP 37(c).

 9   Plaintiff cites no authority that supports the requested sanction of witness exclusion where

10   the witness has been timely disclosed. Such sanction would seemingly moot the expert

11   disclosure deadline since the claimed failure to disclose allegedly took place six months prior

12   to the required disclosure date.

13          B.      Plaintiff Did Not Request The Information He Claims Was Withheld

14          FRCP 37(c) does not provide for sanctions for violations of FRCP 26(b), only FRCP

15   26(a) and (e). The appropriate “remedy” for an alleged failure to produce documents

16   responsive to FRCP 33 or 34 interrogatories and requests for production is first that Plaintiff

17   confers regarding the alleged failures and then files a motion to compel disclosure. However,

18   Plaintiff’s motion argues that Harbor Freight “misrepresented” that the torch was a 91033 in

19   its discovery responses. Harbor Freight did not make any misrepresentation, and responded

20   to Plaintiff’s discovery requests accurately based on the actual content of the discovery

21   requests. Harbor Freight has not taken a position in any pleading or discovery response that

22   the torch actually used by Plaintiff was a 91033 torch. Plaintiff would bear the burden of

23   proof on this issue, and it is not incumbent upon Harbor Freight to identify for Plaintiff

24   which torch is at issue.

25

26

     RESPONSE TO PLAINTIFF’S MOTION FOR                                        GORDON & POLSCER, L.L.C.
     DISCOVERY RELATED SANCTIONS (C17-                                       9755 S.W. Barnes Rd. Suite 650
                                                                                        Portland, OR 97225
     6028BHS) - 7                                                               Telephone: (503) 242-2922
              Case 3:17-cv-06028-BHS Document 19 Filed 01/07/19 Page 8 of 15




 1          FRCP 33 allows a party to send interrogatories and allows that grounds for an

 2   objection to an interrogatory must be stated with specificity. FRCP 34 allows for a request

 3   for production of documents or tangible things. Objections to requests are allowed.

 4          Plaintiff’s request included a definition of “the product” which included two

 5   alternative definitions. The first definition was “the product which caused injury or damage

 6   to the Plaintiff” and the second was SKU 91033 “as referred to in Interrogatory No. 1.”

 7   Harbor Freight clearly, completely, and directly objected to the first definition because it

 8   included a legal conclusion regarding causation of injury to the Plaintiff. Harbor Freight did

 9   not object to Plaintiff’s second, more specific, definition of the product in its discovery

10   requests, since it did not contain a legal conclusion and identified the product as the torch

11   identified as SKU 91033. Harbor Freight reasonably interpreted Plaintiff’s definitions as

12   referring to the “Torch”, SKU 91033, and “the product” as one and the same and produced

13   the relevant information for SKU 91033.

14          Plaintiff’s counsel did not call defense counsel to indicate that Harbor Freight’s

15   objections were inappropriate or that it invalidated Harbor Freight’s responses. Plaintiff’s

16   counsel did not propound additional discovery requests to clarify the responses. For

17   example, Plaintiff could have sent Requests for Admissions regarding each SKU, or an

18   interrogatory specifically asking what Harbor Freight determined was the identity of the

19   product purchased by Plaintiff. Instead, Plaintiff sent additional discovery requests

20   requesting hoses from the torch it identified as SKU 91033. If Plaintiff wanted information

21   regarding both SKU numbers to provide to his expert to assist in identification, Plaintiff

22   could have sent requests for production or interrogatories identifying both torches.

23          Defense counsel has no basis for questioning Plaintiff’s discovery strategy and no

24   obligation to make sure Plaintiff is asking for what he or his expert require to prepare the

25   case. Plaintiff’s counsel chose to request documents related to SKU 91033. Harbor Freight

26   produced those documents. It is not a discovery violation to produce documents as

     RESPONSE TO PLAINTIFF’S MOTION FOR                                         GORDON & POLSCER, L.L.C.
     DISCOVERY RELATED SANCTIONS (C17-                                        9755 S.W. Barnes Rd. Suite 650
                                                                                         Portland, OR 97225
     6028BHS) - 8                                                                Telephone: (503) 242-2922
              Case 3:17-cv-06028-BHS Document 19 Filed 01/07/19 Page 9 of 15




 1   requested. Even if Plaintiff had requested such documents and they were not produced, the

 2   remedy is to “meet and confer” and file a motion to compel if necessary, not an FRCP 37(c)

 3   motion for sanctions.

 4           There is no basis for sanctions pursuant to FRCP 37(c) because there is no violation

 5   of FRCP 26, 33, or 34.

 6           C.      Harbor Freight Produced Responsive Documents In a Timely Fashion

 7           FRCP 26(a)(1) does not require the production of any documents. Instead, it requires

 8   a copy or a “description by category and location – of all documents, electronically stored

 9   information, and tangible things that the disclosing party has in its possession, custody, or

10   control and may use to support its claims or defenses.” As described above, Harbor Freight

11   had no basis for identifying the torch at issue in this litigation except for its expert’s

12   conclusion. There is no obligation to produce expert opinions at any point prior to the expert

13   disclosure deadline.

14           FRCP 26(a)(1) and (e) require a party to identify or produce any document it may use

15   to support its claims or defenses. If such documents or information were not produced

16   initially, the production may be supplemented “in a timely manner.” Expert disclosures are

17   to include the facts or data considered by the witness in forming his opinion. In general,

18   courts consider a production or supplement “timely” if it occurred before a deadline set by

19   the Court or by a rule. See Avila v. Willits Envtl. Remediation Trust, 633 F.3d 828 (9th

20   Cir.)(finding production of documents after a court issued deadline was untimely); Harris v.

21   City of Seattle, 315 F.Supp.2d 1112 (W.D. Wash. 2004) (Finding that discovery responses

22   due and depositions set after the discovery cut-off were not timely.) Rice v. Corr. Med.

23   Servs., 675 F.3d 650 (7th Cir. 2012) (Finding that witnesses who were not disclosed as

24   witnesses until after the close of discovery should be excluded.)

25           Harbor Freight produced its expert report at 4:08 P.M. on December 7, 2018, before

26   the deadline for producing expert reports set by the court. Dec. Spajic. ¶ 11. Therefore, there

     RESPONSE TO PLAINTIFF’S MOTION FOR                                           GORDON & POLSCER, L.L.C.
     DISCOVERY RELATED SANCTIONS (C17-                                          9755 S.W. Barnes Rd. Suite 650
                                                                                           Portland, OR 97225
     6028BHS) - 9                                                                  Telephone: (503) 242-2922
             Case 3:17-cv-06028-BHS Document 19 Filed 01/07/19 Page 10 of 15




 1   is no basis for finding that the expert opinion was not produced in a timely fashion. Upon

 2   receiving and producing the expert report, it was clear that Harbor Freight would need to use

 3   some documents, relied on by its expert, related to torch 61589 in support of its defense.

 4   Those documents, and additional documents related to that torch, were produced to

 5   Plaintiff’s counsel on December 20, 2018. The discovery cut-off in this case was set for

 6   February 14, 2019. Therefore, the supplementation was well within the timeline for

 7   production of documents set by the court.

 8          Plaintiff indicates that his request for supplementation of discovery in mid-November

 9   2018 should have triggered a production of either the expert opinion or other information

10   provided to the Harbor Freight’s retained expert. However, a request for supplementation

11   does not alter the court ordered expert disclosure deadline to require earlier disclosure of

12   expert opinions. It also does not eliminate the trial preparation privilege available for

13   communications with experts. The only basis that Harbor Freight had for knowing which

14   product Plaintiff purchased was its expert’s opinion. Plaintiff requested supplementation of

15   responses to his Interrogatories and Request for Production. As described above, neither the

16   First nor the Second Request for Production included a request for information about the

17   61589 torch. Therefore, there was nothing to supplement the responses to Plaintiff’s

18   discovery request.

19          Once the torch was identified by Harbor Freight’s expert, the relevant documents

20   were produced before the rebuttal expert disclosure deadline and well before the discovery

21   cutoff. Plaintiff argues that the “delay” in production was six months from the date of the

22   initial product identification until the expert disclosure. At most any “delay” was between

23   December 7 and December 20, just 9 court days.

24          Because the relevant documents and expert opinion were produced before the expert

25   disclosure deadline, and well before the discovery cut-off, the information Plaintiff seeks was

26

     RESPONSE TO PLAINTIFF’S MOTION FOR                                         GORDON & POLSCER, L.L.C.
     DISCOVERY RELATED SANCTIONS (C17-                                        9755 S.W. Barnes Rd. Suite 650
                                                                                         Portland, OR 97225
     6028BHS) - 10                                                               Telephone: (503) 242-2922
             Case 3:17-cv-06028-BHS Document 19 Filed 01/07/19 Page 11 of 15




 1   timely produced. Where information is timely produced or supplemented, there is no

 2   violation of FRCP 26(a) or (e), and therefore no basis for sanctions.

 3           D.      There is No Other Violation of FRCP 26(a) or (e)

 4           There is no basis for any other violation of FRCP 26(a) or (e). Plaintiff’s motion

 5   complains that neither defense counsel nor the defense expert told him or his expert that the

 6   exemplar Plaintiff had provided was not the product that Harbor Freight’s expert had

 7   concluded was involved. Plaintiff cites no case, and Harbor Freight is not aware of any case,

 8   that would require attorneys or experts at a joint examination to explain to Plaintiff’s counsel

 9   or Plaintiff’s expert why their opinions differ. This is the purpose of expert reports.

10   Communications with an expert prior to disclosure are privileged under FRCP 26(a)(4),

11   therefore there is no basis for requiring the disclosure of those communications. Neither

12   Plaintiff’s counsel nor his expert objected to proceeding without a second exemplar, which

13   was available if it had been requested. Therefore, there is no violation of FRCP 26(a) or (e)

14   on this basis.
             E.     Even If There Was a Violation of FRCP 26 (a) or (e), Plaintiff Has Not
15           Shown Harm
16           As described above, there was no violation of FRCP 26(a) or (e), and therefore there
17   is no basis for a sanction pursuant to FRCP 37(c). However, if the court is inclined to find
18   that Harbor Freight’s expert’s opinion or other documents should have been disclosed earlier,
19   it is within the court’s discretion to deny Plaintiff’s motion if the failure to disclose was
20   “harmless” or with “substantial justification.”
21           The Court should consider four factors when deciding whether to exclude a witness
22   pursuant to FRCP 37(c). Wendt v. Host Int’l, Inc., 125 F.3d 806, 814 (9th Cir. 1997). These
23   are “(1) the public's interest in expeditious resolution of litigation, (2) the court's need to
24   manage its docket, (3) the risk of prejudice to the other parties, (4) the public policy favoring
25   disposition of cases on their merits, and (5) the availability of less drastic sanctions." Id.
26   Additionally, if the exclusion of the witness effectively amounts to dismissal of the claim, the
     RESPONSE TO PLAINTIFF’S MOTION FOR                                           GORDON & POLSCER, L.L.C.
     DISCOVERY RELATED SANCTIONS (C17-                                          9755 S.W. Barnes Rd. Suite 650
                                                                                           Portland, OR 97225
     6028BHS) - 11                                                                 Telephone: (503) 242-2922
             Case 3:17-cv-06028-BHS Document 19 Filed 01/07/19 Page 12 of 15




 1   exclusion is only appropriate where the noncompliance involved willfulness, fault, or bad

 2   faith, and where lesser sanctions are not available. R&R Sails Inc. v. Ins. Co. of the Pa., 673

 3   F.3d 1240, 1247 (9th Cir 2012).

 4          The Western District of Washington has considered these factors in several cases. A

 5   disclosure of expert witnesses 30 days after the expert disclosure deadline, one month before

 6   the discovery cutoff, and five months before trial was recently found by this court to be

 7   harmless. Holen v. Jozic, No. Cl 7-1147 JLR, 2018 U.S.Dist. LEXIS 188479, 2018 WL

 8   5761775 (W.D. Wash. Nov. 2, 2018). An expert report disclosed 11 days past the expert

 9   disclosure deadline, where discovery cutoff had already past when the court made its ruling,

10   was also considered to be harmless because the party seeking exclusion would have the

11   opportunity to depose the witness and file a motion for summary judgment if desired.

12   Galentine v. Holland Am. Line-Westours, Inc., 333 F.Supp. 2d 991 (W.D. Wash. 2004).

13   Production of documents seven days before the discovery cut-off but two months after a

14   court order to produce all such documents in response to a motion to compel was not timely

15   and was harmful, and the court ordered sanctions. Heath v.F/V Zolotoi, 221 F.R.D. 545

16   (W.D. Wash. 2004).

17          This case does not involve an untimely witness disclosure or supplemental

18   production. The trial date has not been moved, and even Plaintiff’s requested continuance of

19   the pre-trial discovery deadlines did not include a request for a later trial. Plaintiff has four

20   and a half months from the disclosure until trial, providing plenty of time for any necessary

21   reaction to the expert disclosures and production. This disclosure does not impact the

22   expeditious resolution of the case. Additionally, though the parties stipulated to an

23   extension, the court has maintained its authority to manage its docket and there appears to be

24   no reason that there would be a substantial change to the docket.

25          The prejudice to the Plaintiff, if any, was not unfair and not substantial. Plaintiff

26   could have secured the information he sought via other discovery methods at some earlier

     RESPONSE TO PLAINTIFF’S MOTION FOR                                          GORDON & POLSCER, L.L.C.
     DISCOVERY RELATED SANCTIONS (C17-                                         9755 S.W. Barnes Rd. Suite 650
                                                                                          Portland, OR 97225
     6028BHS) - 12                                                                Telephone: (503) 242-2922
             Case 3:17-cv-06028-BHS Document 19 Filed 01/07/19 Page 13 of 15




 1   date or even through investigation of publicly available websites. Plaintiff was in possession

 2   of the involved torch and packaging, had a fair opportunity to allow his expert to review the

 3   involved torch and come to his conclusions, and bears the burden of proving which torch it

 4   was. The expert disclosure was provided within the time ordered by the court, and allowed

 5   the Plaintiff more than two months from that disclosure to propound discovery requests or

 6   take depositions of the expert or other witnesses. At the time of disclosure he had a month

 7   wherein his expert could conduct additional testing, gather additional information, and create

 8   a rebuttal report in response to Harbor Freight’s expert report. Upon Plaintiff’s request,

 9   Harbor Freight, even though it did not have to, stipulated to an extension to the discovery

10   deadlines. Plaintiff may now provide his initial expert report by January 14. The prejudice

11   to Plaintiff in this case is even less than in Holen or Galentine because no depositions have

12   been taken, and there is more than sufficient time for Plaintiff to react.

13          Excluding Harbor Freight’s expert John Schumacher’s report and testimony, that was

14   timely disclosed, would work strongly against the public interest favoring resolution of cases

15   on the merits. The issues in this case, as raised by Plaintiff himself, include the identity of

16   the product involved, how and if it caused Plaintiff’s injuries due to manufacturing or design

17   defect, and whether the included warnings and instructions were adequate. Expert

18   Schumacher’s opinion will weigh on many of these issues. Excluding the report would make

19   a resolution on the merits very unlikely and excluding him based on failure to disclose his

20   opinion earlier than required would be wholly and unduly prejudicial.

21          Because the alleged late disclosure was harmless and substantially justified, the court

22   should not grant Plaintiff’s Motion for Sanctions.

23                                       V.      CONCLUSION

24          Because there was no violation of the disclosure requirements of FRCP 26(a) or (e), the

25   Court should deny Plaintiff’s Motion for Discovery Related Sanctions.

26

     RESPONSE TO PLAINTIFF’S MOTION FOR                                             GORDON & POLSCER, L.L.C.
     DISCOVERY RELATED SANCTIONS (C17-                                            9755 S.W. Barnes Rd. Suite 650
                                                                                             Portland, OR 97225
     6028BHS) - 13                                                                   Telephone: (503) 242-2922
          Case 3:17-cv-06028-BHS Document 19 Filed 01/07/19 Page 14 of 15




 1        Dated this 7th day of January, 2019.

 2                                               GORDON & POLSCER, LLC
 3

 4
                                                 By:
 5                                               Robert Spajic, WSBA # 22383
                                                 bspajic@gordon-polscer.com
 6

 7                                         Attorneys for Defendant Harbor Freight Tools
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     RESPONSE TO PLAINTIFF’S MOTION FOR                                  GORDON & POLSCER, L.L.C.
     DISCOVERY RELATED SANCTIONS (C17-                                 9755 S.W. Barnes Rd. Suite 650
                                                                                  Portland, OR 97225
     6028BHS) - 14                                                        Telephone: (503) 242-2922
             Case 3:17-cv-06028-BHS Document 19 Filed 01/07/19 Page 15 of 15




 1                                    CERTIFICATE OF SERVICE
     I hereby certify that on January 7, 2019, I electronically filed this RESPONSE TO
 2   PLAINTIFF’S MOTION FOR DISCOVERY RELATED SANCTIONS with the Court
 3   using the CM/ECF system which will send notification of such filing to the following:

 4             Darrell L. Cochran                                           U.S. Mail
               Darrell@pcvalaw.com                                          Hand Delivery
 5             Nicholas B. Douglas                                          Fax
               cole@pcvalaw.com                                             CM/ECF
 6             Pfau Cochran Vertetis Amala PLLC
               911 Pacific Ave., Ste. 200
 7             Tacoma, WA 98402
 8
               Attorneys for Plaintiff Brandon Austin
 9

10          I declare under penalty of perjury under the laws of the State of Washington that the

11   foregoing is true and correct.

12

13          DATED this _____ day of January, 2019.

14

15                                                       GORDON & POLSCER, LLC
16
                                                 By:
17
                                                 Robert Spajic, WSBA # 22383
18                                               bspajic@gordon-polscer.com

19                                               Attorneys for Defendant Harbor Freight Tools

20

21

22

23

24

25

26

                                                                             GORDON & POLSCER, L.L.C.
     CERTIFICATE OF SERVICE - 1                                            9755 S.W. Barnes Rd. Suite 650
                                                                                      Portland, OR 97225
                                                                              Telephone: (503) 242-2922
